Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed June 7, 2022 has been received, Claims 1-20 are currently pending.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flat rigid body” 1-10, 12-13, and 14-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1-10, 12-13, and 14-17 recite “a flat rigid body”. After a full review of Applicant’s disclosure, there is no mention in the written disclosure of the body being flat. The Drawings also do not show a flat body as one can clearly see that the bottom surface is curved into the side wall, and the bottom contains a recess. At best, the top surface of the body is flat. For all of these reasons, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Objections
3.	Claims 19 and 20 are objected to because of the following informalities: Claims 19 and 20 are indicated as depending from Claim 17, this appears to be an error and the claims should depend from Claim 18. This is evidenced by the limitations presented in Claim 19 not being consistently worded with the limitations presented in Claim 17 & Claim 1, but instead being consistent with the wording of Claim 18; and the limitations presented in Claim 20 would amount to a 35 U.S.C. 112(d) rejection as they fail to further limit the subject matter of Claim 17 & Claim 1, but are not in violation of a 35 U.S.C. 112(d) rejection if depending from Claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-10, 12-13, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-10, 12-13, and 14-17 recite “a flat rigid body”. After a full review of Applicant’s disclosure, there is no mention in the written disclosure of the body being flat. The Drawings also do not show a flat body as one can clearly see that the bottom surface is curved into the side wall, and the bottom contains a recess. At best, the top surface of the body is flat. For all of these reasons, the limitation is regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-10, 12-13, and 14-17 recite “a flat rigid body”. The claimed limitation is indefinite as it is unclear what structure the term “flat” is intending to infer as Applicant’s disclosed body is not wholly flat. Is Applicant meaning that a portion of the body is flat, or that the surfaces are not textured? After a full review of Applicant’s disclosure, it appears Applicant meant either that the rigid body has a flat top surface, or that the surfaces are smooth and not textured. Claims 1-10, 12-13, and 14-17 are rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 4-5, 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marier (US 5,994,245) in view of O’Brien (US 2015/0230551), and in further view of Lin (US 2012/0151793).
Regarding Claim 1, Marier discloses a removable wedge (2) for ski boots/footwear (as seen in Fig.1), which is adapted to be fixed in removable manner inside a ski boot/footwear (Abstract), resting on the bottom of the foot-casing (i.e. the sole) of the ski boot/footwear, the removable wedge comprising: a flat rigid body (4) made of plastic material (Col.3, line 65-Col.4, line 5) and having a lower face (as seen in Fig.2 & 3); a piece of fabric (10) embedded in the flat rigid body, a portion of the piece of fabric emerging over the lower face of the flat rigid body (Col.3, lines 26-31 & Col.2, lines 48-52; i.e. fibers of 10 are embedded in 4)(as seen in Fig.2 & 3). It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for ski boots) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Marier does not disclose an adhesive layer on the portion of the piece of fabric that emerges over the lower face of said flat rigid body. However, O’Brien teaches a removable footwear liner (1) with a bottom layer (3) having an adhesive layer (4; para.20) on the portion that emerges over the lower face of a flat body (2)(as seen in Fig.3 & 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Marier to include an adhesive layer on the bottom surface, as taught by O’Brien, in order to provide a removable wedge that can be securely positioned within the user’s footwear such that it is in the correct location for supporting a user’s foot and so the wedge does not slide or move in an unwanted manner during use.
Marier and O’Brien disclose the invention substantially as claimed above. Marier does not disclose the flat rigid body comprising a variable density structure that includes a central core and a surface layer that is smoother and more compact than the central core and that surrounds the central core substantially without interruptions. However, Lin teaches an insole having a foam flat rigid body (Fig.1) has a variable-density structure (para.4 & 14-16; i.e. high density film and low density foam); wherein the flat rigid body has an expanded central core (2) and a surface layer (3) that is smoother and more compact than the central core, and that surrounds the central core substantially without interruptions (Abstract, para.4 & 14-16; as seen in Fig.1 & 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat rigid body of Marier to have a variable density with an expanded central core and a higher density surface layer, as taught by Lin, in order to provide a flat rigid body that has increased resistance to abrasion and hydrolysis for withstanding the wear-and-tear of use.

Regarding Claim 4, Marier discloses a removable wedge according to Claim 1, wherein the flat rigid body (4) is shaped (6) substantially as a foot-bed (as seen in Fig.1).

Regarding Claim 5, Marier discloses a removable wedge according to Claim 1, wherein the piece of fabric (10) covers substantially an entirety of the lower face of said flat rigid body (4)(as seen in Fig.2).

Regarding Claim 11, When in combination Marier and O’Brien further teach a removable wedge according to Claim 1, further comprising a protective film (O’Brien: 5) attached in removable manner onto the piece of fabric to cover and protect the adhesive layer (O’Brien: para.22).

Regarding Claim 15, When in combination Marier, O’Brien, and Lin further teach removable wedge according to claim 1 wherein the removable wedge (of Marier) comprises an exposed top surface (Marier: top surface of 2), an exposed bottom surface (Marier: bottom surface of 2), and an exposed side surface (Marier: sidewall surfaces of 2) extending between the exposed top and bottom surfaces (Marier: Fig.2 & 3), wherein the piece of fabric (Marier: 10) forms an entirety of the exposed bottom surface of the removable wedge (Marier: Fig.2 & 3). Marier, O’Brien, and Lin disclose the invention substantially as claimed above. While Lin does not specifically show the surface layer forms an entirety of the exposed top surface of the removable wedge. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface layer of Lin on all sides of the central core of modified Marier, in order to provide increased resistance to abrasion of the central core on all sides, creating a more durable rigid body. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 420 (2007). The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  


Regarding Claim 16, When in combination Marier, O’Brien, and Lin further teach removable wedge according to claim 15 wherein the piece of fabric (Marier: 10) and the surface layer (Lin: 3) of the flat rigid body each form a portion of the exposed side surface of the removable wedge (i.e. the sidewall surfaces of 2 of Marier would contain both 10 of Marier and 3 of Lin).

Regarding Claim 17, Marier, O’Brien, and Lin disclose the invention substantially as claimed above. While Lin does not specifically show the surface layer surrounds the central core on all sides such that the surface layer of the flat rigid body forms an entirety of an exposed outer surface of the removable wedge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface layer of Lin on all sides of the central core of modified Cherneski, in order to provide increased resistance to abrasion of the central core on all sides, creating a more durable rigid body. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 420 (2007). The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  



7.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marier (US 5,994,245), O’Brien (US 2015/0230551), and Lin (US 2012/0151793), in view of Weiss (US 2007/0289163).
Regarding Claims 3 and 10, Marier, O’Brien, and Lin disclose the invention substantially as claimed above. Marier further discloses the flat rigid body has a monolithic structure (as seen in Fig.2). Marier does not disclose wherein the flat rigid body has a monolithic structure with a thickness decreasing towards a tip; and the flat rigid body is shaped/dimensioned so as to increase the forward pitch/slope of a support surface of a user's foot inside of the ski boot. However, Weiss teaches a removable wedge (Fig.4) with a flat rigid body (10) having a monolithic structure with a thickness decreasing towards a tip (as seen in Fig.4), the flat rigid body is shaped/dimensioned so as to increase the forward pitch/slope of a support surface of a user's foot inside of the footwear (as seen in Fig.4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat rigid body of Marier to have a thickness decreasing towards the tip which increases the forward pitch/slope of the support surface of the user's foot inside of the footwear, as taught by Weiss, in order to increase the stability of the foot in the shoe and decrease excessive movement of the foot in the shoe, which decreases the injury potential to the foot and increases the comfort to the user. 

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marier (US 5,994,245), O’Brien (US 2015/0230551), and Lin (US 2012/0151793), in view of Bos (US 4,955,147).
Regarding Claim 12, Marier, O’Brien, and Lin disclose the invention substantially as claimed above. Marier discloses wherein the flat rigid body is made of polyurethane foam (Col.3, line 65-Col.4, line 5). Marier does not disclose the polyurethane foam is high-density polyurethane foam. However, Bos teaches an insole being made of a high-density polyurethane foam (Col.2, lines 11-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyurethane foam of Marier for the high-density polyurethane foam of Bos as a simple substitution of one well known type of polyurethane foam for another in order to yield the predictable result of a durable and supportive foam for a user’s foot.

9.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marier (US 5,994,245), O’Brien (US 2015/0230551), and Lin (US 2012/0151793), in view of Lederer (DE 002953208 A1).
Regarding Claim 14, Marier, O’Brien, and Lin disclose the removable wedge according to Claim 1 (see above rejection of Claim 1). Marier, O’Brien, and Lin do not disclose the structure of a ski boot. However, Lederer teaches a ski boot (Fig.5) comprising: a substantially rigid foot-casing (14,24) which is adapted to accommodate a user's foot and has a lower part (34) structured so as to be able to fasten to a ski binding device (Abstract); a substantially rigid cuff (22) which is adapted to surround the lower part of the user’s leg (as seen in Fig.5), and is pivotally joined (via 26) onto the foot-casing so as to be able to rotate around a reference axis substantially perpendicular to a midplane of the ski boot (para.15); a protective inner boot-liner (28) having a soft and thermal-insulating structure (para.16), removably positioned inside the foot-casing, the protective inner boot-liner being shaped so as to be able to accommodate and protect at least the user's foot (para.10); and foot-casing closing means and cuff closing means adapted to close/tighten, respectively, the foot-casing and the cuff (para.15; i.e. lever buckles); a removable wedge (32) which is adapted to be interposed between the protective inner boot-liner (28) and a bottom (34) of the foot-casing (as seen in Fig.5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the removable wedge of Marier, O’Brien, and Lin in the ski boot taught by Lederer, in order to provide the user with a removable wedge that can be placed in any type of footwear to deliver comfortable support to the user’s foot during activities such as skiing, walking, or other sports.

10.	Claims 1-9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherneski (US 2018/0184759) in view of Turkbas (US 2004/0181971), and in further view of Lin (US 2012/0151793).
Regarding Claims 1 and 7, Cherneski discloses a removable wedge (100) for ski boots/footwear, which is adapted to be fixed in removable manner inside a ski boot/footwear, resting on the bottom of the foot-casing of the ski boot/footwear (Abstract; as seen in Fig.1A), the removable wedge comprising: a flat rigid body (109/107,109) made of plastic material (para.65) and having a lower face (as seen in Fig.2C); a piece of fabric (101b; para.58) on the flat rigid body, a portion of the piece of fabric emerging over the lower face of the flat rigid body (as seen in Fig.2C & 2F), and an adhesive layer (102; para.60 & 65, non-slip material is an “adhesive layer”, inasmuch as has been claimed by Applicant, in that it temporarily adheres to another surface such that there is no sliding/movement) on the portion of the piece of fabric that emerges over the lower face of said flat rigid body (as seen in Fig.2C & 2F). It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for ski boots) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Cherneski does not disclose a piece of fabric which is embedded in the flat rigid body, the flat rigid body comprises a recess and the piece of fabric is disposed within the recess, and wherein outer surfaces of the surface layer of the flat rigid body and the piece of fabric are flush at an interface between the surface layer and the piece of fabric. However, Turkbas teaches a footbed having a lower layer of material (40) which is embedded in a bottom surface of a flat rigid body (50)(as seen in Fig.3-5); a recess (i.e. recess which houses 40) and a lower layer of material (40) disposed within the recess (as seen in Fig.3-5); and wherein outer surfaces of the flat rigid body and the lower layer of material are flush at an interface between the outer surfaces of the flat rigid body and the lower layer of material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the fabric layer of Cherneski so that the fabric layer is embedded in a recess of the bottom surface of the flat rigid body, as taught by Turkbas, in order to provide a removable wedge with a securely attached fabric layer such that it does not become separated from the flat rigid body, and the edges of the fabric layer do not fray since they are protected from wear-and-tear by being embedded in the flat rigid body.
Cherneski and Turkbas disclose the invention substantially as claimed above. Cherneski does not disclose the flat rigid body comprising a variable density structure that includes a central core and a surface layer that is smoother and more compact than the central core and that surrounds the central core substantially without interruptions. However, Lin teaches an insole having a foam flat rigid body (Fig.1) has a variable-density structure (para.4 & 14-16; i.e. high density film and low density foam); wherein the flat rigid body has an expanded central core (2) and a surface layer (3) smoother and more compact, that surrounds the central core substantially without interruptions (Abstract, para.4 & 14-16; as seen in Fig.1 & 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat rigid body of Cherneski to have a variable density with an expanded central core and a higher density surface layer, as taught by Lin, in order to provide a flat rigid body that has increased resistance to abrasion and hydrolysis for withstanding the wear-and-tear of use. When in combination, Cherneski, Turkbas, and Lin teach the surface layer of the flat rigid body comprises a recess and the piece of fabric is disposed within the recess, and wherein outer surfaces of the surface layer of the flat rigid body and the piece of fabric are flush at an interface between the surface layer and the piece of fabric.

Regarding Claim 2, Cherneski discloses wherein the flat rigid body is moulded, directly over said piece of fabric (as seen in Fig.2C & 16A; para. 112-114). Cherneski does not disclose wherein the flat rigid body is injection-moulded or is cast moulded, directly over said piece of fabric. However, it is noted that “the flat rigid body is injection-moulded or is cast moulded, directly over said piece of fabric” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Cherneski discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability, additionally. Patentability shall not be given for the process by which the claimed product was made. 

Regarding Claim 3, Cherneski discloses a removable wedge according to Claim 1, wherein the flat rigid body (109) has a monolithic structure with a thickness decreasing towards a tip (as seen in Fig.2F).

Regarding Claim 4, Cherneski discloses a removable wedge according to Claim 1, wherein the flat rigid body (109) is shaped substantially as a foot-bed (as seen in FIg.1A & 2A).

Regarding Claim 5, Cherneski discloses a removable wedge according to Claim 1, wherein the piece of fabric (101b) covers substantially an entirety of the lower face of said flat rigid body (as seen in Fig.2C & 2F).

Regarding Claim 6, When in combination Cherneski and Turkbas teach a removable wedge according to Claim 1, wherein the flat rigid body (of Cherneski) comprises a bottom surface, a top surface, and a side surface extending between the bottom and top surfaces, and wherein the piece of fabric covers (of Cherneski) an entirety of the bottom surface of the flat rigid body and at least a portion of the side surface of the flat rigid body (as evidenced by Turkbas Fig.3-4).

Claim 8, Lin further teaches wherein the surface layer (3) of the flat rigid body has a hardness and/or a density greater than that/those of the central core (2)(para.4 & 14-16).

Regarding Claim 9, Cherneski, Turkbas, and Lin disclose the invention substantially as claimed above. Cherneski and Lin do not specifically disclose a thickness of the surface layer of the flat rigid body is greater than a thickness of the piece of fabric such that the piece of fabric is embedded only in the surface layer of the flat rigid body. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the fabric of Cherneski with a thickness that is smaller than the thickness of the surface layer of Lin, in order to provide the removable wedge with the optimum thickness for imparting support and comfort to the wearer’s foot, without creating uncomfortable bulk and weight to the footwear. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 13, Lin further teaches a removable wedge according to Claim 1, wherein the central core (2) of the flat rigid body is made of a first polymeric material and wherein the surface layer (3) of the flat rigid body is made of a second polymeric material having a polymeric composition that is different from that of the first polymeric material (para.13-16; i.e. a foamed polymer has a different polymeric composition than a sheet/film that is not foamed).

Regarding Claim 20, Cherneski and Turkbas disclose the invention substantially as claimed above. Cherneski does not disclose the rigid body comprises a central core and a surface layer that is smoother and more compact than the central core, the surface layer surrounding the central core such that the surface layer forms an exposed outer surface of the rigid body. However, Lin teaches an insole having a foam rigid body (Fig.1) comprising an expanded central core (2) and a surface layer (3) smoother and more compact than the central core, the surface layer surrounding the central core such that the surface layer forms an exposed outer surface of the rigid body (Abstract, para.4 & 14-16; as seen in Fig.1 & 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat rigid body of Cherneski to have a variable density with an expanded central core and a higher density surface layer, as taught by Lin, in order to provide a flat rigid body that has increased resistance to abrasion and hydrolysis for withstanding the wear-and-tear of use.
Cherneski, Turkbas, and Lin disclose the invention substantially as claimed above. While Lin does not specifically show the surface layer surrounding the central core on all sides such that the surface layer forms an entirety of an exposed outer surface of the rigid body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface layer of Lin on all sides of the central core of modified Cherneski, in order to provide increased resistance to abrasion of the central core on all sides, creating a more durable rigid body. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 420 (2007). The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

11.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherneski (US 2018/0184759) in view of Turkbas (US 2004/0181971).
Regarding Claim 18, Cherneski discloses a removable wedge (100) for a ski boot/footwear, the removable wedge comprising: a rigid body (109/107,109) made of plastic material  (para.65), the rigid body comprising a top surface (i.e. top surface), a bottom surface (i.e. bottom surface) opposite the top surface, and a side surface (i.e. sidewall surfaces) extending between the top and bottom surfaces (as seen in Fig.2C); a piece of fabric (101b; para.58) on the bottom surface of the rigid body and covering an entirety of the bottom surface of the rigid body (as seen in Fig.2C & 2F), the piece of fabric having a lower surface that faces away from the rigid body (as seen in Fig.2C & 2F); and an adhesive layer (102; para.60 & 65, non-slip material is an “adhesive layer”, inasmuch as has been claimed by Applicant, in that it temporarily adheres to another surface such that there is no sliding/movement) on at least a portion of the lower surface of the piece of fabric (as seen in Fig.2C & 2F). It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for ski boots) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Cherneski does not disclose a recess formed into the bottom surface of the rigid body; the piece of fabric disposed within the recess of the rigid body. However, Turkbas teaches a footbed having a recess (i.e. recess which houses 40) formed into a bottom surface (of 50); a lower layer of material (40) is disposed within the recess (as seen in Fig.3-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the fabric layer of Cherneski so that the fabric layer is embedded in recess of the bottom surface of the flat rigid body, as taught by Turkbas, in order to provide a removable wedge with a securely attached fabric layer such that it does not become separated from the flat rigid body, and the edges of the fabric layer do not fray since they are protected from wear-and-tear by being embedded in the flat rigid body.

Regarding Claim 19, When in combination Cherneski and Turkbas teach a removable wedge according to claim [17] 18 wherein the recess (of Turkbas) extends along a portion of the side surface of the rigid body (of Cherneski; as evidenced by Turkbas Fig.3-4), and wherein the lower surface of the piece of fabric (of Cherneski) is flush with an exposed portion of the side surface of the rigid body (as evidenced by Turkbas Fig.3-4).

	Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. 
12.	Applicant’s Remarks: Applicant asserts that they cannot comprehend how an element which is specifically described in the prior art of Marier as being resilient can be read on a claim element which is specifically claimed as being rigid. Further arguing that the term "rigid" means unable to bend or be forced out of shape, or not flexible. 
Examiner’s Response: Examiner respectfully disagrees and notes that Applicant has provided no metes and bounds for the recitation of rigid within the claims, or in the instant disclosure. In fact, Applicant clearly discloses and claims that the “rigid body” is made of an expanded central core, which Applicant undeniably discloses as being made of an expanded polymeric material with open cells (Pg.12, lines 21-22 & Pg.13, lines 9-16); which is to say, the body is formed of foam. Foam, even high density foam, is known to have a measure of rigidity as well as a measure of resilience. Applicant did not define “rigid” in the instant disclosure as they are attempting to argue it to mean unable to bend or be forced out of shape, or not flexible. Further, such a definition/interpretation of the term “rigid” would not be consistent with the materials disclosed as forming the body. The foam of Marier would have some measure of rigidity, and therefore meets the limitations of the current claims. For all of these reasons, Applicant’s argument is not found persuasive.

13.	Applicant’s Remarks: Applicant asserts claim 1 requires "a piece of fabric embedded in the plate like rigid body, a portion of the piece of fabric emerging over the lower face of the platelike rigid body; and an adhesive layer on the portion of the piece of fabric that emerges over the lower face of said platelike rigid body." Thus, the adhesive layer is separate from, but provided on, the piece of fabric. Applicant further argues that Turkbas does not disclose embedding a piece of fabric into a platelike rigid body as the support 40 is an impact- resistant material which may be a thermoplastic urethane material.
Examiner’s Response: Examiner respectfully notes that Cherneski clearly teaches the non-slip material is applied to the lower surface of 101b, which is also referenced as 108 (para.58). To clarify this limitation, the rejection has been adjusted to indicate layer 101b of Cherneski, onto which 102 is applied separately. With regard to Applicant’s argument that Turkbas does not teach embedding a piece of fabric into the rigid body is not found persuasive as it does not address the rejection as laid out. The Office did not assert that 40 of Turkbas was fabric. Turkbas was merely used in the rejection to teach that a lower layer of an insole can be embedded in a recess of the adjoining layer. When in modified, it is the fabric layer of Cherneski that is embedded in recess of the bottom surface of the flat rigid body, based on the teachings of Turkbas. For all of these reasons, Applicant’s arguments are not found persuasive.

In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, with regard to limitations that have been removed from the claims, newly added limitations, or new claims, have been considered but are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732